PER Cueiam.
In the Superior Court the defendant contended the warrant as originally issued was fatally defective in that it charged the defendant operated his motor vehicle upon the public highway “after” his license was suspended; that subsequent to the issue and service of the warrant the word “after” was stricken and the word “while” was substituted. The photostatic copy of the warrant shows the substitution. However, Judge Bailey conducted an investigation and found the substitution was made by the issuing officer before delivery for service. Hence, the charge of invalidity is not sustained. In the trial, we find
No error.